DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 12/30/2020.
Claims 1-2, 4-6, 8-10, 12-14, 16-18 and 20-21 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 103 rejection have been fully considered but found moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 

Claim(s) 1-2, 4-6, 9-10, 12-14, 17-18, 20-21 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Goldstone et al. (US 2015/0310430, “Goldstone”) in view of Yang et al. (US 2018/0047089, “Yang”, see WO 2017/050069 A1, fig. 1B for priority information).

For claim 1, Goldstone discloses a computer-implemented method, comprising: 
receiving, by a server, a request from a browser of a client device communicatively coupled to the server (fig. 2, S2, [0023], a user selects a checkout request on a browser on a device to purchase an items in a basket from an online store hosted by a merchant server);
determining, by the server, one or more service parameters from the request (fig. 2, S5, [0031], [0032], the merchant server determines parameters from the checkout request such as the merchant and the basket (combination of which is the payment request token or token) and transactions data; note that this step of determining does not require that all the service parameters are extracted from the request alone and also does not exclude the possibility of manipulation of data extracted from the request to create the service parameters);     
storing in memory the one or more service parameters with a session corresponding to a service identifier (ID) (the token) from the one or more service parameters ([0031], the token is stored together with data such as the merchant and the basket and transaction data, the token is read as the service ID); 
enerating a URL including the token and sends to the device);
transmitting, by the server, the web page to the client device to wake up a designated application of the client device (fig. 2, S7, [0032], [0034], the device activates a payment application using the received URL);     
receiving, by another server, a service execution request from the designated application of the client device, wherein the service execution request comprises the service ID (fig. 2, S8, [0035], the payment app requests to obtain transaction data from a payment server using the token received from the merchant server); and
comparing, by the other server, the service ID retrieved from the service execution request to the service ID corresponding to the session stored in memory; determining that the service ID retrieved from the service execution request matches the service ID corresponding to the session stored in memory; retrieving the one or more service parameters stored with the session; transmitting the one or more service parameters stored with the session to the client device for user confirmation ([0035], the payment app uses the token to lookup parameters from the payment server, obviously, if a match of the token is found, the payment server sends the transaction data associated with the token to the payment app);
after transmitting the one or more service parameters stored with the session to the client device for user confirmation ([0036], [0037], user uses the payment app to see the transaction data and confirm the payment), executing, by the server, a service based on the service execution request (fig. 2, S9, [0036], the merchant server approves the checkout if the user confirms the transaction data).

Yang discloses a merchant server and a payment server combined as a single server (fig. 1B, merchant server and payment server are combined as one server). For advancing prosecution, it is also noted that Yang teaches the single server uses an order number associated with a payment session (see Yang, fig. 2, steps 505-514), which can be read as the service ID (see Specification, table 1, order ID is the service ID) or similarly to Goldstone’s token associated with a payment session.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Yang’s teachings of one single server for hosting the merchant and providing payment to Goldstone’s teachings in order to simplify the servers of Goldstone or to provide a way for the merchant to operate payment.

For claim 2, Goldstone discloses the request from the browser of the client device comprises a web page service request ([0023]).

For claim 4, Goldstone discloses the one or more service parameters comprise the service ID (token ID), a service type (payment) corresponding to the web page, and a service attribute (parameters) corresponding to the web page ([0030]); a service attribute corresponding to the web page, wherein the service type indicates a type of the request, the type of the request being a financial transaction request ([0030], payment), a data retrieval request, a webpage retrieval request, or a login attempt request.



For claim 6, Goldstone discloses the service ID in the service execution request indicates that the browser transmitted the service ID to the designated application on the client device to wake up the designated application ([0032]-[0034], the payment app is automatically launched after the client receives the token).

Claims 9-10, 12-14 are rejected for the same rationale in claims 1-2, 4-6.
Claims 17-18, 20 are rejected for the same rationale in claims 1-2, 4.

For claim 21, Goldstone discloses the browser is not integrated with the designated application ([0026], the browser and the payment application are separate, as opposed to the case in [0025] where the payment application is integrated in the browser).

Claim(s) 8, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Goldstone-Yang in view of Gangapurkar et al. (US 2012/0066090, “Gangapurkar”).

For claims 8, 16, Goldstone-Yang discloses after transmitting the one or more service parameters stored with the session to the client device for user confirmation, executing the service based on the service execution request, which comprises: 
receiving a confirmation from the client device indicating that a user confirmed the one or more service parameters stored with the session (Goldstone, [0036], user confirms the purchase); and 
in response to receiving the confirmation from the client device: executing the service based on the service execution request (Goldstone, [0037]-[0040], processing the transaction at the servers); and transmitting a service execution result (Goldstone, [0040], basket purchase is complete on the browser, [0042], the payment server send the outcome to the merchant server).
Goldstone-Yang does not explicitly discloses transmitting a service execution result to the browser.
Gangapurkar discloses transmitting a service execution result to the browser ([0027])
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Gangapurkar’s teachings of returning to a merchant page after payment is authorized to Goldstone-Yang’s teachings so that the user can 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.